United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3809
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                            Robert Joseph Church

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: June 30, 2014
                            Filed: July 3, 2014
                              [Unpublished]
                              ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Robert Church appeals after the district court1 imposed sentence on him upon
his guilty plea to a drug offense. His counsel has moved to withdraw, and has filed
a brief under Anders v. California, 386 U.S. 738 (1967).

        Having carefully reviewed the record in accordance with our duty under
Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no basis for a nonfrivolous challenge
to the conviction in this direct criminal appeal, and we also conclude that the sentence
is not unreasonable, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc) (appellate review of sentencing decision). Accordingly, we affirm.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-